Citation Nr: 1425124	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for the residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1980.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the RO.  

In January 2010, the Board remanded the case for further development.  The Board directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's records from the Social Security Administration and to request VA orthopedic and neurologic examinations to determine the severity of the Veteran's service-connected right lower extremity disability.  

In July 2011, following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's rating from 10 percent to 30 percent for the residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.  That rating became effective April 21, 2005.  Thereafter, the case was returned to the Board for further appellate action.

In August 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  



FINDING OF FACT

The residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve more nearly reflect loose motion requiring a brace.  


CONCLUSION OF LAW

The criteria have been met for a 40 percent rating for the residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262, 4.124a, Diagnostic Code 8727 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his service-connected residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2005, the VA received the Veteran's claim.  Following the receipt of that claim, the VA notified the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The VA also notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting the Veteran's VA treatment from March 2003 through June 2011; the transcript of the Veteran's August 2009 hearing before the undersigned Acting Veterans Law Judge; and the Veteran's Social Security records.

The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  Following the hearing, the Acting Veterans Law Judge remanded the case for additional development, which, as noted above, led to a rating increase by the AMC.  

In November 1981, January and June 2008, and May 2010, the VA examined the Veteran to determine the severity of his residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the manifestations of his right lower extremity disorder, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, April 2005) until the VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve are rated in accordance with 38 C.F.R. 4.71a, Diagnostic Code 5262.  The Veteran currently receives a 30 percent schedular rating for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  

In adjudicating the Veteran's claim, the Board will also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 ; Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran contends that the rating for his service-connected the residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted to the extent indicated.  

The Veteran's service treatment records and the report of his November 1981 VA examination shows that in August 1979, he sustained fractures of the right tibia and fibula when he was struck by an automobile.  Those fractures did not heal and ultimately required bone grafting in April 1980.  There was one inch or right calf atrophy compared to the left calf, as well as associated neuropathy of the saphenous nerve.  

More recent records show that the Veteran's right lower extremity disorder is manifested primarily by complaints of pain, crepitus, deformity, one inch of right calf atrophy compared to the left, and as much as 3/4 inch of shortening compared to the left.  Repetitive testing has caused additional loss of right knee function due to pain, fatigue, weakness, and incoordination.  In addition, his VA outpatient treatment records show that since June 2004, he had received numerous injections to alleviate his right knee pain.  

The Veteran also has instability due to an associated tear of the right anterior cruciate ligament.  In August 2008, he required emergency room treatment after his right knee collapsed causing him to fall.  He walks with an antalgic gait and often uses a cane for ambulation.  He also has a Donjoy hinged right knee brace which was prescribed by the VA, most recently in January 2009.  In March 2007 and August 2008, he was scheduled for surgery to repair an associated tear of his anterior cruciate ligament.  Unfortunately, that surgery had to be postponed due to treatment for other disorders.  

Although recent radiographic studies are negative for evidence of nonunion of the right tibia or fibula, the foregoing manifestations of the Veteran's right lower extremity disorder, the necessary assistive devices, the numerous injections, and the anticipated surgery, more nearly reflect the schedular criteria for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  At the very least, there is an approximate balance of evidence both for and against his claim for an increased rating.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3.  To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a higher schedular evaluation.  The 40 percent rating is the highest available under Diagnostic Code 5262.  A higher schedular evaluation would require the Veteran to demonstrate ankylosis of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5256 or extension limited to 40 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  While the Veteran does not meet or more nearly approximate either of those criteria, that does not end the inquiry.  The Board has also considered the possibility of assigning separate ratings for the various residuals of the Veteran's fractures of the right tibia and fibula.  

Consideration of Separate Ratings

Unless otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity are to be rated separately.  All ratings are then combined to determine the overall rating.  38 C.F.R. § 4.25(b) (2013).  The Veteran may, however, receive separate ratings for additional disability , as well as the underlying disability, unless the conditions constitute the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  That is, separate ratings must be based upon additional disability.  

As noted above, the Veteran's service-connected residuals of a fractured right tibia and fibula are manifested primarily by pain, limitation of motion, instability, and neurologic damage.  He also has surgical scar.  

Although pain is an important factor of disability, the VA rating schedule does not require a separate rating for pain alone.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  38 C.F.R. § 4.59 (2013).  Pain itself does not constitute functional loss.  As noted above, functional loss is demonstrated when pain affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Functional loss has been discussed in the foregoing analysis and does not represent evidence of additional disability.  Thus, a separate rating is not warranted on that basis.  

Limitation of motion of the knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  

Limitation of motion of the ankle is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for severe limitation of motion.  The terms "moderate" and "marked" are  not defined in the rating schedule.  Rather than applying a  mechanical formula, the VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R.  § 4.6.  

Compensable ratings are also warrant for the ankle when ankylosis is present (38 C.F.R. § 4.71a, Diagnostic Code 5270 or 5272); when there is malunion of the os calcis or astragalus (38 C.F.R. § 4.71a, Diagnostic Code 5273); or when there are residuals of an astragalectomy (38 C.F.R. § 4.71a, Diagnostic Code 5274).  

In this case, the Veteran's VA outpatient treatment records, such as those dated in June 2009, show that the Veteran is able to extend his right knee to at least 5 degrees and to flex the knee to at least 110 degrees.  He also has a full range of right ankle motion with 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  Although the most recent VA examination shows impaired eversion of the right ankle, there is no evidence of ankylosis involving any aspect of the right ankle nor is there evidence of malunion of the os calcis or astragalus or residuals of an astragalectomy.  Absent additional probative evidence of right ankle disability, a separate rating is not warranted.  

Instability of the knee is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, a 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  As noted in the discussion above, the loose motion associated with the disorder of the right tibia and fibula is contemplated by the 40 percent rating under Diagnostic Code 5262.  To further rate it under Diagnostic Code 5257 would constitute the prohibited practice of pyramiding.  Therefore, a separate schedular rating is not warranted on that basis.  

Paralysis or neuritis or neuralgia of the internal saphenous nerve is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8727.  A noncompensable rating is warranted for mild to moderate incomplete paralysis, neuritis, or neuralgia, while a 10 percent rating is warrant for severe incomplete or complete paralysis or neuritis or neuralgia.  The most recent VA examination shows that the Veteran has neuralgia, an acute paroxysmal pain radiating along the course of one or more nerves usually without demonstrable changes in the nerve structure.  Horowitz v. Brown, 5 Vet. App. 217, 224 (1993).  However, the preponderance of the evidence is against a finding that the Veteran's neuralgia is productive of any more than moderate impairment.  The VA treatment records and examination reports show that his pain is, primarily, orthopedic in nature.  It has been rated above in conjunction with the disability of his right tibia and fibula.  Moreover, his strength is generally no worse than 4/5, his deep tendon reflexes are no different than on his left , and he does not demonstrate impaired sensation.  In sum, there is no additional disability due to the Veteran's neuralgia of the saphenous nerve.  Accordingly, a separate rating is not warranted for the Veteran's impairment of the saphenous nerve.  

Similarly the Veteran's leg length discrepancy does not warrant a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5275, as the minimum leg length discrepancy of 1 1/4 inches is not shown to warrant a 10 percent rating.

In April 2005, when the Veteran filed his claim, scars (other than those involving the head, face, or neck) that were deep or that caused limited motion warranted a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that do not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating was also warranted for scars which were superficial and unstable or which were painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  An unstable scar was one where, for any reason, there was a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In 2008, the VA clarified its regulations for rating scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2013)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

The report of the Veteran's June 2008 VA examination shows that the surgical scars on the Veteran's right lower extremity measure 12 cm by 1 cm and 18 cm by 2 cm.  However, they are not deep scars as defined by the VA, nor do they meet the area criteria for a compensable rating for superficial scars.  During the May 2010 VA examination, the Veteran reported that the scars could occasionally be painful when bumped.  However, the preponderance of the probative evidence is against a finding that they are painful on examination.  As such, they are not productive of additional disability.  

Absent additional disability due to pain, limitation of motion, instability, neurologic damage, or surgical scarring, the Veteran does not meet the criteria for separate ratings for the manifestations of his service-connected right lower extremity disorder.  Accordingly, an increased rating is not warranted on that basis.

Extraschedular Considerations

Finally, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.  38 C.F.R. § 3.321(b)(1)  (2012).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

After reviewing the record, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right lower extremity disability is manifested by signs and symptoms such as pain, instability, limitation of motion, fatigability, lack of endurance, and incoordination which impairs his ability to stand and walk for long periods.  (See, e.g., the reports of his January 2008 and May 2010 VA examinations.).  Those signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the right lower extremity provide disability ratings on the basis of providing ratings on the basis of ankylosis, limitation of motion, instability, deformity, and malunion/nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's service-connected disorder of the right lower extremity, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  To the extent that the Veteran's service-connected residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve would interfere with his employment, the rating schedule contemplates time lost from work as a result of impairment caused by service-connected disabilities.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  Accordingly, no further action is warranted under 38 C.F.R. § 3.321(b)(1).

TDIU

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service-connected residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve also has not been raised by the record.  Although the Veteran is unemployed, the report of his May 2010 VA examination shows that he is able to work.  Indeed, in September 2009, his claim for Social Security benefits was denied.    


ORDER

Entitlement to a 40 percent rating is granted for the residuals of a fractured right tibia and fibula, status post bone graft, with a history of right calf atrophy and neuropathy of the right saphenous nerve.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


